DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name Nafion®, Celgard®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade separator material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 12, 14 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. U.S. Pub. 2011/0033747.
With respect to claim 1, Phillips teaches a zinc electrode [0005], comprising: an anode material (zinc negative electrode; [0005]), the anode material comprising: an electroactive material comprising at least one of zinc or a compound comprising zinc (zinc or zinc oxide active material; [0006]); a stabilizer additive comprising at least one of: bismuth, copper, indium, a compound comprising bismuth, a compound comprising copper, a compound comprising indium, or any combination thereof (bismuth oxide or indium oxide; [0065] & [0101]), a conductive additive (conductive agent upto 35%; [0117]); and a binder [0115].  
With respect to claim 2, the electroactive material comprises zinc, zinc oxide, zinc sulfide, zinc selenide, zinc telluride, zinc antimonide, zinc manganese dioxide, zinc iron oxide, zinc iron phosphate, zinc aluminum oxide, brass, an alloy comprising: (1) 
With respect to claim 3,  the additive comprises bismuth, bismuth oxide, copper, copper oxide, bismuth strontium calcium copper oxide, bismuth hydroxide, copper hydroxide, indium, indium oxide, indium hydroxide, or any combination thereof (bismuth oxide or indium oxide; [0065] & [0101]).  
With respect to claim 8, the conductive additive comprises graphite, carbon fiber, carbon black, acetylene black, single walled carbon nanotubes, multi-walled carbon nanotubes, nickel or copper coated carbon nanotubes, graphene, graphyne, graphene oxide, or any combination thereof (less than 3% by weight of carbon fibers; [0125]).  
With respect to claim 9, the binder comprises polytetrafluorethylene, carboxymethyl cellulose, polyvinyl alcohol, polyvinylidene difluoride, or any combination thereof (PTFE; [0106]).  
With respect to claim 12, Phillips teaches a zinc electrode [0005], comprising: an anode material (zinc negative electrode; [0005]), the anode material comprising: an electroactive material comprising at least one of zinc or a compound comprising zinc (zinc or zinc oxide active material, [0006]) in a battery [0010]; a stabilizer additive comprising at least one of: bismuth, copper, indium, a compound comprising bismuth, a compound comprising copper, a compound comprising indium, or any combination thereof (bismuth oxide or indium oxide; [0065] & [0101]), a conductive additive (conductive agent upto 35%; [0117]); and a binder [0115], a cathode (positive electrode; [0006]); an electrolyte (alkaline electrolyte; [0036]); and a separator [0053] disposed between the anode and the cathode [0053].  
claim 14,  the electrolyte comprises manganese sulfate, manganese chloride, manganese nitrate, manganese perchlorate, manganese acetate, manganese bis(trifluoromethanesulfonate), manganese triflate, manganese carbonate, manganese oxalate, manganese fluorosilicate, manganese ferrocyanide, manganese bromide, nitric acid, sulfuric acid, hydrochloric acid, sodium sulfate, potassium sulfate, sodium hydroxide, sodium hydroxide with dissolved zincate ions, potassium hydroxide, potassium hydroxide with dissolved zincate ions potassium permanganate, titanium sulfate, titanium chloride, lithium nitrate, lithium chloride, lithium bromide, lithium bicarbonate, lithium acetate, lithium sulfate, lithium permanganate, lithium nitrate, lithium nitrite, lithium hydroxide, lithium hydroxide with dissolved zincate ions, lithium perchlorate, lithium oxalate, lithium fluoride, lithium carbonate, lithium bromate, zinc sulfate, zinc chloride, zinc acetate, zinc carbonate, zinc chlorate, zinc fluoride, zinc formate, zinc nitrate, zinc oxalate, zinc sulfite, zinc tartrate, zinc cyanide, zinc oxide, or any combination thereof (KOH; [0036]).  
With respect to claim 19, the conductive additive is present in an amount configured to encapsulate the electroactive material (bismuth oxide at 1 to 10%; [0111]).  
With respect to claim 20, the conductive additive comprises graphite, carbon fiber, carbon black, acetylene black, single walled carbon nanotubes, multi-walled carbon nanotubes, nickel or copper coated carbon nanotubes, graphene, graphyne, graphene oxide, or any combination thereof (less than 3% by weight of carbon fibers; [0125]).  
Therefore, the instant claims are anticipated by Phillips.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menard et al. U.S. Pub. 2017/0301960.
 With respect to claim 1, Menard teaches a zinc electrode (zinc anode; [0045]) comprising: an anode material (zinc anode; [0045]), the anode material comprising: an electroactive material comprising at least one of zinc or a compound comprising zinc (zinc or zinc oxide; [0045]); a stabilizer additive comprising at least one of: bismuth, copper, indium, a compound comprising bismuth, a compound comprising copper, a compound comprising indium, or any combination thereof (bismuth or indium compounds; [0047]), a conductive additive (graphite; [0047]); and a binder [0049].  
With respect to claim 2,  the electroactive material comprises zinc, zinc oxide, zinc sulfide, zinc selenide, zinc telluride, zinc antimonide, zinc manganese dioxide, zinc iron oxide, zinc iron phosphate, zinc aluminum oxide, brass, an alloy comprising: (1) zinc and aluminum, (2) zinc and magnesium, (3) zinc, aluminum and magnesium, or any combination thereof (zinc or zinc oxide; [0045]).  
With respect to claim 3,  the additive comprises bismuth, bismuth oxide, copper, copper oxide, bismuth strontium calcium copper oxide, bismuth hydroxide, copper 
With respect to claim 4, further comprising: a complexing additive to localize electroactive zinc or to the zinc electrode (calcium zincate; [0111]).  
With respect to claim 5, the complexing additive comprises calcium hydroxide, titanium oxide, calcium zincate, titanium zincate, strontium titanium oxide, barium titanate, potassium titanate, or any combination thereof (calcium zincate; [0111]).  
With respect to claim 6¸ the zinc electrode has a composition comprising: between 1 wt. % and 98 wt.% of the electroactive material (98% zinc powder; [0111]), between 0.1 wt.% and 10% of the stabilizer additive 0-2% indium hydroxide; [0111]), between 0.1 wt.% and 10% of the complexing additive (0-2% calcium zincate; [0111]), between 0.1 wt.% and 10% of the conductive additive (0-2% carbon black; [0111]), and   between 0.1 wt.% and 10% of the binder (0-1% binder; [0111]).  
With respect to claim 7, the conductive additive is present in an amount configured to encapsulate the electroactive material (0-2% carbon black; [0111]).  
With respect to claim 9, the binder comprises polytetrafluorethylene, carboxymethyl cellulose, polyvinyl alcohol, polyvinylidene difluoride, or any combination thereof (polyvinylalcohol binder; [0046]).  
With respect to claim 11, further comprising a current collector, wherein the anode material is electrically coupled to the current collector, and wherein the current collector is made of nickel, stainless steel, copper, brass, bismuth, iron, tin, zinc, silver, titanium, or any combination thereof (nickel, copper, iron, silver; [0048]).  
claim 12,  Menard teaches a zinc electrode (zinc anode; [0045]) comprising: an anode material (zinc anode; [0045]), the anode material comprising: an electroactive material comprising at least one of zinc or a compound comprising zinc (zinc or zinc oxide; [0045]); a stabilizer additive comprising at least one of: bismuth, copper, indium, a compound comprising bismuth, a compound comprising copper, a compound comprising indium, or any combination thereof (bismuth or indium compounds; [0047]), a conductive additive (graphite; [0047]); and a binder [0049], a cathode (cathode paste; [0025]); an electrolyte [0089]; and a separator disposed between the anode and the cathode [0089].  
With respect to claim 13,  the cathode comprises manganese dioxide, copper manganese oxide, hausmannite, manganese oxide, copper intercalated bismuth birnessite, birnessite, todokorite, ramsdellite, pyrolusite, pyrochroite, nickel hydroxide, sintered nickel, nickel oxyhydroxide, potassium permanganate, cobalt oxide, silver oxide, lithium manganese oxide, lithium manganese nickel cobalt oxide, lithium iron phosphate, copper oxide, or any combination thereof (manganese dioxide; [0104]).  
With respect to claim 14, the electrolyte comprises manganese sulfate, manganese chloride, manganese nitrate, manganese perchlorate, manganese acetate, manganese bis(trifluoromethanesulfonate), manganese triflate, manganese carbonate, manganese oxalate, manganese fluorosilicate, manganese ferrocyanide, manganese bromide, nitric acid, sulfuric acid, hydrochloric acid, sodium sulfate, potassium sulfate, sodium hydroxide, sodium hydroxide with dissolved zincate ions, potassium hydroxide, potassium hydroxide with dissolved zincate ions potassium permanganate, titanium sulfate, titanium chloride, lithium nitrate, lithium chloride, lithium bromide, lithium 
With respect to claim 15, the separator comprises lithium super ionic conductor (LISICON), sodium super ionic conductions (NASICON), a sulfonated tetrafluoroethylene sold under the brand name NAFION®, a bipolar membrane, water electrolysis membrane, a composite of polyvinyl alcohol and graphene oxide, a microporous film sold under the brand name CELGARD®, cellophane, and combinations thereof (celgard; [0094]).  
With respect to claim 16¸ further comprising: a complexing additive to localize electroactive zinc or to the zinc electrode (calcium zincate; [0111]).  
With respect to claim 17,  the complexing additive comprises calcium hydroxide, titanium oxide, calcium zincate, titanium zincate, strontium titanium oxide, barium titanate, potassium titanate, or any combination thereof (calcium zincate; [0111]).   
With respect to claim 18, the zinc electrode has a composition comprising: between 1 wt. % and 98 wt.% of the electroactive material (98% zinc powder; [0111]), between 0.1 wt.% and 10% of the stabilizer additive 0-2% indium hydroxide; [0111]), between 0.1 wt.% and 10% of the complexing additive (0-2% calcium zincate; [0111]), 
With respect to claim 19, the conductive additive is present in an amount configured to encapsulate the electroactive material (0-2% carbon black; [0111]).  
Therefore, the instant claims are anticipated by Menard.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 20, 28 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menard et al. U.S. Pub. 2017/0301960 in view of TAKAMI et al. U.S. Pub. 2018/0277899.
Menard teaches a zinc electrode as described in the rejection recited hereinabove.
However, Menard does not expressly disclose the conductive additive comprises graphite, carbon fiber, carbon black, acetylene black, single walled carbon nanotubes, multi-walled carbon nanotubes, nickel or copper coated carbon nanotubes, graphene, graphyne, graphene oxide, or any combination thereof (claims 8 & 20); the claims 10).  
TAKAMI teaches that it is well known in the art to employ zin negative electrodes [0080] with carbon black or graphite conductive agents ([0086]; claims 8 & 20, 28); the electroactive material comprises nanometer- sized particles, micron-sized particles, nanowires, nanotubes, nanobelts or combinations thereof (7 to 20 microns; [0069]; claims 10 & 30).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carbon conductive agents of TAKAMI, in the zinc electrode of Menard, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menard et al. U.S. Pub. 2017/0301960.
claim 21, Menard teaches a method of operating a battery, the method comprising: discharging a battery, wherein the battery comprises: a zinc electrode (zinc anode; [0045]) comprising: an anode material (zinc anode; [0045]), the anode material comprising: an electroactive material comprising at least one of zinc or a compound comprising zinc (zinc or zinc oxide; [0045]); a stabilizer additive comprising at least one of: bismuth, copper, indium, a compound comprising bismuth, a compound comprising copper, a compound comprising indium, or any combination thereof (bismuth or indium compounds; [0047]), a conductive additive (graphite; [0047]); and a binder [0049], a cathode (cathode paste; [0025]); an electrolyte [0089]; and a separator disposed between the anode and the cathode [0089].  With respect to claim 22,  the electroactive material comprises zinc, zinc oxide, zinc sulfide, zinc selenide, zinc telluride, zinc antimonide, zinc manganese dioxide, zinc iron oxide, zinc iron phosphate, zinc aluminum oxide, brass, an alloy comprising: (1) zinc and aluminum, (2) zinc and magnesium, (3) zinc, aluminum and magnesium, or any combination thereof (zinc or zinc oxide; [0045]).  With respect to claim 23, the additive comprises bismuth, bismuth oxide, copper, copper oxide, bismuth strontium calcium copper oxide, bismuth hydroxide, copper hydroxide, indium, indium oxide, indium hydroxide, or any combination thereof (bismuth or indium compounds; [0047]).  With respect to claim 24¸ further comprising: a complexing additive to localize electroactive zinc or to the zinc electrode (calcium zincate; [0111]).  With respect to claim 25,  the complexing additive comprises calcium hydroxide, titanium oxide, calcium zincate, titanium zincate, strontium titanium oxide, barium titanate, potassium titanate, or any combination thereof (calcium zincate; [0111]).   With respect to claim 26, the zinc electrode has a claim 27, the conductive additive is present in an amount configured to encapsulate the electroactive material (0-2% carbon black; [0111]).  With respect to claim 29, the binder comprises polytetrafluorethylene, carboxymethyl cellulose, polyvinyl alcohol, polyvinylidene difluoride, or any combination thereof.  
Menard does expressly disclose the zinc electrode utilizes between 10-100% of its theoretical capacity of 820mAh/g during the discharging of the battery (claim 21).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the zinc electrode utilizes between 10-100% of its theoretical capacity of 820mAh/g during the discharging of the battery, as it is reasonable to expect the  zinc of Menard to have a theoretical capacity between 0% to 100% as the materials are identical, and  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the zinc of Menard will employ a theretical capacity of 10 to 100%. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722